       2:18-cr-20014-MMM-EIL # 80            Page 1 of 10                                             E-FILED
                                                                      Friday, 31 January, 2020 01:55:34 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Case No. 18-CR-20014
                                             )
MICHAEL HARI,                                )
                                             )
       Defendant.                            )

    DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONSE TO MOTION TO
     TRANSFER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 21

       Defendant Michael Hari has moved for inter-district transfer of this prosecution to

the District of Minnesota under FRCrP 21(b), (IL #77), and now the government has

registered its opposition, (IL #79).1 Defendant offers this brief reply to selected points and

authorities offered by the government.

       1.      The proposed transfer does not require two trials in the transferee
               district; rather, post-transfer consolidation is permitted.

       The government opens by questioning the efficiencies of the proposed transfer,

claiming that such action must result “in two successive trials in Minnesota,” rather than

one consolidated case. (IL #79 at 2). The government seems to be saying this is the

mandatory outcome under the law. (IL #79 at 11). But this is incorrect.




1 Because this Motion involves cases docketed in two separate federal judicial districts, pleadings
filed in this Court will be cited as “IL #__,” and those filed in the District of Minnesota will be
cited as “MN #__”.

                                                 1
       2:18-cr-20014-MMM-EIL # 80         Page 2 of 10



       The government’s first argues that venue for the Illinois case would not be proper

in Minnesota. As the government puts it “[a]lthough Rule 21 permits a transfer, Rule 21

does not expressly or implicitly permit joinder of cases where venue properly lies in

different districts.” (IL # 79 at 11). That is wrong. The Advisory Committee Notes to Rule

21 explain the government’s error. “The rule provides for a change of venue only on

defendant’s motion and does not extend the same right to the prosecution, since the

defendant has a constitutional right to a trial in the district where the offense was

committed, Constitution of the United States, Article III, § 2, Par. 3; Amendment VI. By

making a motion for a change of venue, however, the defendant waives this

constitutional right.” There are no venue problem when the defendant requests the

transfer. If there were Rule 21 would be a nullity.

       Second, the government claims that even if the Illinois case is transferred to

Minnesota that will only result in two trials in Minnesota. That is also wrong. As

explained in the defense’s principal memorandum, FRCrP 21(b) explicitly permits such

an inter-district transfer which serves the “interest of justice” and “convenience” of the

relevant stakeholders (i.e., parties, alleged victims, and witnesses). (IL #77 at 4-5) When a

transfer is ordered, the transferee district receives the file and proceeds with the

prosecution as though originally filed there. See FRCrP 21(c). Hence, at least initially, a

transfer would result in two separate criminal actions pending in the District of

Minnesota. However—and contrary to the government’s thesis—the separate

prosecutions could (and in all likelihood would) be consolidated as one under FRCrP 13:



                                             2
       2:18-cr-20014-MMM-EIL # 80          Page 3 of 10



       The court may order that separate cases be tried together as though brought
       in a single indictment or information if all offenses and all defendants could
       have been joined in a single indictment or information.

       And further contradicting the government, federal courts have held that it is

entirely appropriate to consolidate a transferred case with a pending matter under this

procedural rule. United States v. Briscoe, 798 F.Supp. 28, 30-34 (D.D.C. 1992) (prosecution

transferred from another district, then consolidated with another case pending before

transferee district under FRCrP 13), aff’d in part and rev’d in part on other grounds, 26 F.3d

142 (D.C. Cir. 1994). Indeed, the existing case law presents examples of the federal

government requesting and obtaining such relief. See id. (government successfully moved

for post-transfer consolidation).2

       Hence, it is simply incorrect to say the proposed transfer must result in two trials

in the District of Minnesota. And this leads to the follow-up question, which is whether

the hypothesized two-trials scenario is the likely result. As it turns out, this question is

resolved by the government’s legal theory, as explained next.

       2.     The government is seeking to introduce all of the conduct charged in
              Illinois as evidence in the Minnesota trial, making post-transfer joinder
              and consolidation almost certain.

       Though few cases address the precise factors used to inform the FRCrP 13

consolidation question, it appears that most legal authorities cite: (i) whether joinder of

counts is appropriate under FRCrP 8(a); and (ii) whether unfair prejudice will result. E.g.,


2 It must be noted that the government claims: “To join the two cases, they would have to be
alleged in a single indictment.” (IL # 79 at 14). Standing alone, the plain language of FRCrP 13
quoted above belies this claim. As does the case law cited above, and indeed multiple provisions
of the Federal Rules of Criminal Procedure. It appears that the government has made an error
with this particular proposition of law.

                                               3
       2:18-cr-20014-MMM-EIL # 80         Page 4 of 10



United States v. Halper, 590 F.2d 422, 428-29 (2d Cir. 1978). Here, the government cites only

the first factor pertaining to FRCrP 8(a), which permits joinder of offenses which “are of

the same or similar character, or are based on the same act or transaction, or are connected

with or constitute parts of a common scheme or plan.”

       In a surprising turn, the government’s lawyers in Illinois claim that the charges in

the Illinois Case do not meet these criteria, vis-à-vis the charges in the Minnesota Case.

(IL #79 at 12). But the government’s lawyers in Minnesota think otherwise. Yesterday,

Thursday, January 30, 2020, the prosecution in Minnesota filed its notice of intent to

introduce evidence pursuant to Federal Rule of Evidence 404(b). (MN # 164). For the

Court’s convenience a copy of that pleading is attached as Exhibit A. Also attached for

the Court’s convenience as Exhibit B is the superseding indictment in this case. If the

Court compares the two documents it will see that the prosecution in Minnesota intends

to introduce all the charged conduct in Illinois in the Minnesota case.

       The government argues that fact that Mr. Hari and the cooperating codefendants

where allegedly part of the White Rabbit militia, and possessed fully automatic firearms

is intrinsic to the Minnesota case. (MN # 164 at 3-5). The Illinois superseding indictment

charges Mr. Hari with being a felon in possession of firearms and illegally possessing

fully automatic firearms. (IL # 39 Counts 1 and 4).

       The government lawyers in Minnesota claim that Mr. Hari’s alleged membership

in the White Rabbit militia, and the group’s alleged attempted arson of the Women’s

Health Practice clinic in Champaign, Illinois, alleged Wal-Mart robbery in Watseka,

Illinois, alleged attempted Wal-Mart robbery in Mount Vernon, Illinois, alleged home

                                             4
       2:18-cr-20014-MMM-EIL # 80         Page 5 of 10



invasion in Ambia, Indiana, and alleged damaging of Canadian National Railway

railroad track in Effingham, Illinois, is admissible under Rule 404(b) “to show intent,

motive, preparation, plan, modus operandi, knowledge, the organized nature of the

White Rabbit militia, and the leadership role play by defendant Hari in that militia.” (MN

# 164 at 1-3). Furthermore, the government lawyers in Minnesota claim that Mr. Hari’s

alleged involvement in planting materials that could be used to make an explosive device

on the property of J.O. in Clarence, Illinois, on February 18, 2018, is admissible in

Minnesota to show Mr. Hari’s consciousness of guilt. (MN # 164 at 5-6). All of this

information is contained in the Illinois charges of conspiracy to interfere with commerce

by threats and violence (Count 2) and attempted arson (Count 3). (IL #39 at 2-4).

       So, in Minnesota the United States has told the district court it intends to introduce

evidence to prove every single charged offense in Illinois, including every overt act in

support of the conspiracy charged in Count 2. But, in Illinois the United States tells this

Court that if it transfers the Illinois case to Minnesota the two cases cannot be tried

together because they are not part of a common scheme or plan. In Illinois the United

States tells this Court: “While the Minnesota jury may hear some evidence of alleged

criminal activity alleged in [the Illinois] case (depending on the Minnesota court’s

rulings), the Minnesota jury will not hear evidence of everything that happened in [the

Illinois] case.” (IL # 79 at 10). But in Minnesota the United States tells the court the jury

should hear everything that happened in the Illinois case. That is not being forthright

with the Court. After all, there is only one United States. The government lawyers in



                                             5
       2:18-cr-20014-MMM-EIL # 80         Page 6 of 10



Minnesota and Illinois represent the same client. This Court should not allow the

government to speak out of both sides of its mouth.

       Given the government’s desire to introduce all of the criminal conduct charged in

Illinois in the Minnesota trial, and Mr. Hari’s desire to have the Illinois case transferred

to Minnesota and joined with the Minnesota case for trial it is not clear why the

government is objecting to Mr. Hari’s request to transfer the Illinois case. It cannot be for

the reasons put forth by the government in Illinois. The government argues transferring

the Illinois case to Minnesota will be terribly burdensome to the victims in Illinois but if

the government gets its way in Minnesota the victims will have to go to Minnesota to

testify and then testify again in a subsequent trial in Illinois. That is not showing concerns

for the victims’ convenience.

       The government cannot credibly object to the transfer being too burdensome for

the prosecutors. (IL # 10).     The prosecutors in Minnesota want to do the work of

presenting all the Illinois evidence to a jury. They are asking the court in Minnesota to let

them do that work. Accordingly, the Illinois prosecutor’s argument that transferring the

Illinois case will require multiple staff members to go to Minnesota to conduct the Illinois

portion of the trial is frivolous. Again, there is only one United States. The Assistant

United States Attorney’s trying the case in Minnesota are already prepared to present the

Illinois evidence. And, that means the United States is prepared to bring all of the Illinois

witnesses, civilian and law enforcement alike, to Minnesota.




                                              6
       2:18-cr-20014-MMM-EIL # 80           Page 7 of 10



       3.     The proposed transfer may be effected, and then reversed if appropriate.

       There is one as-yet unexplored aspect of the question now before the Court; inter-

district transfer is not some irreversible decision, but rather the transferee court is fully

empowered to re-transfer the case to the original district if appropriate. See, e.g., United

States v. Blackwell, 946 F.2d 1049, 1052 n.1 (4th Cir. 1991) (“[A] district court possesses the

inherent authority to retransfer proceedings to the original forum when the reason for

the initial Rule 21(b) transfer no longer exist.”). If this Court transfers the Illinois case the

Minnesota court will decide whether consolidation is appropriate under FRCrP 13 & 8(a),

and if so we will know for certain whether the transfer was correct and prudent. Given

that both the Minnesota prosecutors and Mr. Hari agree the same jury should hear all the

evidence, it is difficult to see why the Minnesota court would not join the cases. But, if

the Minnesota court decides not to join the cases it can simply re-transfer the matter to

this Court for appropriate proceedings. Hence, a transfer can and should be effected here

to shed light on the relevant inquiry, as above. It is a sensible and cost-free exercise, since

the matter can simply be re-transferred if need be.

       4.     The proposed transfer serves the interests of judicial economy and
              fundamental fairness.

       The government offers a brief discussion of what it considers the most pertinent

inter-district transfer factors taken from the Supreme Court’s decision in Platt v. Minn.

Min. & Mfg. Co., 376 U.S. 240, 243-44 (1964). (IL #79 at 7-11). As has been discussed above,

the government’s Rule 404(b) notice in Minnesota refutes those arguments. That being

said, it must be noted that the government has not really addressed the core of the defense


                                               7
       2:18-cr-20014-MMM-EIL # 80          Page 8 of 10



points with respect to final Platt factor, i.e., “any special elements which might affect

transfer.” That is to say, in his principal memorandum, the Defendant set forth a

presentation which boils down to this—an inter-district transfer is uniquely appropriate

because it serves not one but two compelling interests: (i) judicial economy; and (ii)

fundamental fairness of proceedings. (IL #77 at 7-12).

       On the first point, the government indirectly expresses its doubts as above,

suggesting that the proposed transfer would result in two Minnesota trials rather than

one. The above presentation should allay that concern. As to the second point concerning

fundamental fairness of proceedings, the government says practically nothing at all. But

in reality, the above discussion demonstrates there is a real concern about whether the

current dual-trial track will be fair to the accused. We now know the government will

attempt to introduce all of the evidence from the Illinois Case at the Minnesota Case. If

the Illinois case is not transferred but the Minnesota court allows the introduction of even

some of the alleged criminal conduct in Illinois under either Rule 404(b), or as intrinsic

evidence or evidence of consciousness of guilt that will put Mr. Hari in a very difficult

position in deciding whether he should testify. If he chose to testify he would be

bombarded with and questioned about the Illinois Case allegations and his answers

would be admissible in the Illinois trial as admissions. That, in effect, would make it

impossible for him to decide not to testify at a subsequent Illinois trial. It is impossible to

game out all of the potential ramifications of Mr. Hari testifying in the Minnesota trial on

the Illinois trial, making the decision whether to testify in Minnesota very difficult. And,

allowing the government to have two separate trials but to get to introduce the evidence

                                              8
       2:18-cr-20014-MMM-EIL # 80          Page 9 of 10



of both cases in both trials (the Court knows that if there is a separate trial in Illinois the

government will want to introduce the evidence from the Minnesota trial) gives it two

bites at the apple.

       Much better for the government and Mr. Hari to make a full-and-fair presentation

of both sets of allegations in one trial. This way, the jury can fairly evaluate the strength

or weakness of the government’s proof, as to each and every allegation. The Defendant

can freely evaluate whether to testify in his own defense, knowing what he will be facing

on cross-examination that will be admissible against him in a later trial. In sum, this is a

case where the inter-district transfer is best for both judicial economy and fairness of

proceedings. And for this reason, the defense respectfully requests that the transfer be

granted.


              /s/Elisabeth R. Pollock                     /s/ Thomas W. Patton
              Assistant Federal Defender                  Federal Public Defender
              300 West Main Street                        401 Main Street, Suite 1500
              Urbana, IL 61801                            Peoria, IL 61602
              Phone: 217-373-0666                         Phone: 309-671-7891
              FAX: 217-373-0667                           Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org             Email: Thomas_Patton@fd.org




                                              9
      2:18-cr-20014-MMM-EIL # 80        Page 10 of 10



                              CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorney Eugene L. Miller. A copy was also mailed to

the defendant.


                                         /s/ Thomas W. Patton
                                         Federal Public Defender
                                         401 Main Street, Suite 1500
                                         Peoria, IL 61602
                                         Phone: 309-671-7891
                                         Fax: 309-671-7898
                                         Email: Thomas_Patton@fd.org




                                            10
